Mr. Justice Robb
delivered the opinion of the Court:
In this case the facts are substantially the same as the facts in Washington Nat. Bldg. & L. Asso. v. Pifer, ante, 434, except that Oonley is not the owner of the real estate mentioned in the bill, having conveyed the same by a deed in which he agreed to save the grantee harmless from any claim the association might assert against the property under its deed of trust. Prior *440to the filing of this suit by Conley, the association had commenced foreclosure proceedings in West Virginia against said property.
Remedy at law being inadequate, .we think Conley entitled to prosecute this suit.
Decree affirmed, with costs. Affirmed.